             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

LISA A. HAMMOCK,                        )
                                        )
                 Plaintiff,             )
                                        )
                                        )   Case No. CIV-18-326-RAW-KEW
                                        )
COMMISSIONER OF THE SOCIAL              )
SECURITY ADMINISTRATION,                )
                                        )
                 Defendant.             )

                            OPINION AND ORDER

     Plaintiff Lisa A. Hammock (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act. Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined    that    Claimant    was    not   disabled.      For   the    reasons

discussed    below,   it   is    the    finding   of   this    Court      that   the

Commissioner’s decision should be and is REVERSED and the case is

REMANDED for further proceedings.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).        A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of
such severity that he is not only unable to do his previous work

but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A).                       Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920.1

        Judicial       review   of    the     Commissioner’s      determination      is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited      to    two   inquiries:          first,   whether    the    decision    was

supported         by   substantial     evidence;      and,    second,    whether    the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,       1164   (10th   Cir.      1997)    (citation      omitted).     The     term

“substantial evidence” has been interpreted by the United States


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry. If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work. If the claimant’s step four burden is met, the burden
shifts to the Commissioner to establish at step five that work exists in
significant numbers in the national economy which the claimant – taking
into account his age, education, work experience, and RFC – can perform.
Disability benefits are denied if the Commissioner shows that the
impairment which precluded the performance of past relevant work does not
preclude alternative work. See generally, Williams v. Bowen, 844 F.2d
748, 750-51 (10th Cir. 1988).

                                              2
Supreme Court to require “more than a mere scintilla.         It means

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”        Richardson v. Perales, 402

U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938).   The court may not re-weigh the evidence nor

substitute its discretion for that of the agency.            Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).   Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,

933 F.2d at 800-01.

                        Claimant’s Background

     Claimant was 52 years old at the time of the ALJ’s decision.

She has a high school education and worked in the past as an

assistant postmaster and maid. Claimant alleges an inability to

work beginning on April 5, 2010, due to limitations resulting from

depression,     joint   pain,   musculoskeletal      pain,   arthritis,

fibromyalgia,   degenerative    disc   disease,   hypertension,   visual

difficulties, and hysterectomy.

                         Procedural History

     On June 4, 2014, Claimant filed an application for a period of

disability, disability insurance benefits, and disabled widow’s

benefits under Title II (42 U.S.C. § 401, et seq.) of the Social

                                   3
Security Act.   On June 6, 2014, Claimant filed an application for

supplemental security income pursuant to Title XVI (42 U.S.C. §

1381, et seq.) of the Social Security Act. Claimant’s applications

were denied initially and upon reconsideration.           On December 3,

2015, the Administrative Law Judge(“ALJ”) Anne H. Pate conducted

a video hearing from Dallas, Texas.        Claimant participated from

Paris, Texas.   On January 11, 2016, the ALJ entered an unfavorable

decision.   Claimant requested review by the Appeals Council, and

on April 13, 2018, it denied review.      As a result, the decision of

the ALJ represents the Commissioner’s final decision for purposes

of further appeal. 20 C.F.R. §§ 404.981, 416.1481.

             Decision of the Administrative Law Judge

     The ALJ made her decision at steps four and five of the

sequential evaluation. She determined that while Claimant suffered

from severe impairments, she did not meet a listing and retained

the residual functional capacity (“RFC”) to perform light work.

                     Errors Alleged for Review

     Claimant   asserts   the   ALJ   committed   error   by   failing   to

properly consider and weigh the opinions of her treating physician

Dr. Victoria Pardue, D.O.

                  Evaluation of Opinion Evidence

     In her decision, the ALJ found Claimant suffered from severe

impairments of degenerative disc disease of the cervical and lumbar

spines, hypertension, and obesity. (Tr. 22).              She determined

                                      4
Claimant could perform light work.              In so doing, the ALJ found

Claimant could lift twenty pounds occasionally and ten pounds

frequently; stand and/or walk six hours during an eight-hour

workday; and sit for six hours during an eight-hour workday.                (Tr.

24).

       After consultation with a vocational expert (“VE”), the ALJ

determined Claimant         could   perform    her     past   relevant   work   in

housekeeping.     (Tr. 27-28).        Relying on the VE’s testimony, the

ALJ also determined Claimant could perform the representative jobs

of school bus monitor, inspector, and rental counter clerk, all of

which the ALJ found existed in sufficient numbers in the national

economy. (Tr. 28-29).        As a result, the ALJ concluded Claimant was

not under a disability from April 5, 2010, her alleged onset date,

through the date of the decision. (Tr. 29).

       Claimant contends the ALJ improperly considered the opinions

from her treating physician Dr. Pardue, regarding her physical

impairments and limitations.           Dr. Pardue provided treatment to

Claimant beginning in June of 2011, primarily for complaints

associated with osteoarthritis at multiple sites.                 (Tr. 454-56).

The treatment records show that she continued to provide Claimant

regular treatment through at least October of 2015.                 (Tr. 329-53,

461-98, 507-23, 554-99).

       On   January   13,    2015,    Dr.     Pardue    completed   a    residual

functional capacity questionnaire based upon Claimant’s physical

                                        5
impairments.2     She     based           her   opinions     on        direct

observation/treatment, physical examination, historical medical

records, patient reporting, her own experience and background,

imaging studies, and surgical findings involving Claimant.               She

noted Claimant’s diagnoses of hypertension, low back, neck, and

arm pain, osteopenia, depression, and osteoarthritis.             Claimant

had symptoms of pain, fatigue, and weakness, and Dr. Pardue viewed

Claimant’s   prognosis   as   poor.         Claimant’s   impairments    were

expected to last at least twelve months and would constantly

interfere with her attention and concentration.          Side effects from

medication included making Claimant sleepy, stomach upset, and

blurred vision.

     Dr. Pardue concluded Claimant could sit for fifteen minutes

and stand for ten minutes at one time, and she would need to sit

in a recliner or lie down each day for two hours.          Claimant could

sit, stand, and walk less than two hours in an eight-hour workday.

She did not need an assistive devise to stand or walk, but Claimant

needed a job where she could shift positions at will from sitting,

standing, or walking.     Claimant would need to take unscheduled

breaks and each break would last thirty minutes before returning

to work.     She could occasionally lift and carry less than ten



     2      Dr. Pardue also completed a mental capacity assessment for
Claimant. (Tr. 27, 540-41). However, Claimant does not challenge the
ALJ’s treatment of Dr. Pardue’s opinions regarding Claimant’s mental
limitations.

                                      6
pounds, but never lift and carry ten pounds or more.            Dr. Pardue

noted Claimant had significant limitation in reaching, handling,

and fingering, and she could spend only five percent of an eight-

hour workday climbing stairs.         Claimant could not spend any time

stooping, crouching, or kneeling.           Claimant would have good days

and bad days, and Dr. Pardue estimated Claimant would be absent

from work more than four times per month because of her impairments

or treatments.    Dr. Pardue also indicated that Claimant’s ability

to work on a sustained basis would be affected by her depression

and macular degeneration causing blindness in her left eye.               (Tr.

537-39).

     The ALJ referenced Dr. Pardue’s residual functional capacity

questionnaire, noting that Dr. Pardue determined Claimant “would

be limited to a severely reduced range of sedentary work[.]” She

determined that “[t]his opinion is given only partial weight, as

the limitations offered by Dr. Pardue are more restrictive than

would   be   supported    by    objective   evidence    identified   in    the

[C]laimant’s treatment records[.]”          (Tr. 27).

     The ALJ is required to consider all medical opinions, whether

they come from a treating physician or non-treating source.           Doyal

v. Barnhart, 331 F.3d 758, 764 (10th Cir. 2003).          She must provide

specific, legitimate reasons for rejecting any such opinion, and

also must give consideration to several factors in weighing a

medical opinion.    Id.        Moreover, “an ALJ must give good reasons

                                      7
for the weight assigned to a treating physician’s opinion, that

are sufficiently specific to make clear to any subsequent reviewers

the weight the adjudicator gave to the treating source’s medical

opinion and the reason for that weight.”         Langley v. Barnhart, 373

F.3d 1116, 1119 (10th Cir. 2004).

     With regard to the opinions expressed by Dr. Pardue on the

residual    functional   capacity    questionnaire,      the   ALJ   assigned

“partial” weight to Dr. Pardue’s opinions.         However, by assigning

“partial” weight to the opinions, the ALJ’s analysis is not

specific enough for the Court to determine which portions of Dr.

Pardue’s opinions were given some weight and which portions were

given little if any weight.         See Haga v. Astrue, 482 F.3d 1205,

1208 (10th Cir. 2007) (finding an ALJ “is not entitled to pick and

choose through an uncontradicted medical opinion, taking only the

parts that are favorable to a finding of nondisability”).              Here,

although it appears the ALJ may have rejected Dr. Pardue’s opinions

outright, the Court will not make this determination for the ALJ.

See Allen v. Barnhart, 357 F.3d 1140, 1142 (10th Cir. 2004)

(“Affirming this post hoc effort to salvage the ALJ’s decision

would require us to overstep our institutional role and usurp

essential    functions   committed    in   the   first   instance     to   the

administrative process.”).

     Moreover, although the ALJ noted Dr. Pardue’s limitations

were “more restrictive than would be supported by objective medical

                                     8
evidence identified in the [C]laimant’s treatment records[,]” she

failed to specifically identify any inconsistencies.             See Langley,

373 F.3d at 1123 (“Because the ALJ failed to explain or identify

the claimed inconsistencies . . ., his reasons for rejecting that

opinion are not ‘sufficiently specific’ to enable this court to

meaningfully review his findings.”), quoting Watkins v. Barnhart,

350 F.3d 1297, 1300 (10th Cir. 2003).

     Although the Commissioner is correct that an ALJ is not

required to conduct a factor-by-factor analysis of a treating

physician’s opinion, an ALJ is required to provide “‘good reasons

in his decision for the weight he gave to the . . . opinion[.]’”

Mounts v. Astrue, 479 Fed. Appx. 860, 865 (10th Cir. 2012), quoting

Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007). On remand,

the ALJ should re-evaluate Dr. Pardue’s opinions and specifically

set forth those portions that are given weight, the portions that

are not supported, and specifically discuss the inconsistencies

between Dr. Pardue’s opinions with the other evidence in Claimant’s

treatment records. Because the ALJ’s re-evaluation of Dr. Pardue’s

opinions may result in further limitations in the RFC, the ALJ

should   reassess   her    findings   at   steps   four   and   five   of   the

sequential process if necessary.

                                  Conclusion

     The   decision   of    the    Commissioner    is     not   supported    by

substantial evidence and the correct legal standards were not

                                      9
applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED for further proceedings consistent with the

Opinion and Order.

      IT IS SO ORDERED this 27th day of March, 2020.




                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                                10
